DETAILED ACTION
             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/21/20 has been entered and made of record. 
Claim 13 is canceled. 
Claims 1 – 12 are pending in the application.
Response to Arguments
Applicant’s arguments, see page 6, of the remarks, filed 12/21/20, with respect to rejection of claims 1 and 4-12 of 112(b) ,  102 (a)(1) of claims 1, 2, 5 – 12  and claim   interpretation under 112(f) have been fully considered and are persuasive. The rejection of claims 1, 2, 5 – 12 has been withdrawn and are now 1-12 allowed.
Applicant’s arguments filed on 8/3/20, claim 3 – 4 should be rejoined because depend from claim 1 and are allowed with claims 1, 2 and 5 -12. Therefore, claims 1 – 12 are now allowed.





Allowable Subject Matter
4.    The following is an examiners statement of reasons for allowance:
Claims 1 – 12 are allowed.
Regarding independent claim 1, the prior art of record Eric (WO 99/38449) is directed to a system and method for medical instrument navigation by optically tracking the position of instruments used during surgery or other treatments in relation to a patient’s anatomy. Eric are directed to the use of a spherical object that is coupled to a linear rod where each of the rod or the spherical object may include reflective tape or paint. Eric describes the spherical object and the rod as being attached to a medical instrument via a connector. Eric fails to describe “instrument marker located on the medical instrument at a marker position remote from a tip of the medical instrument.”  Eric fails to disclose or fairly teach processing circuitry configured to “determine an offset of a position of the tip of the medical instrument based on the medical instrument touching a reference marker” (as recited in claim 1, 10 and 12), in combination with the remainder features /limitations of the claims 2, 5- 9, dependent on claim 1, and claim 11, dependent on claim 10, are allowed for the same reason because neither anticipated nor obvious in view of the prior art of record. Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. Claims 1 – 12 are allowed.
5.	 Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be dearly labeled, comments on statement of reasons for allowance.

Contact information
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is, 571 -272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm ESI and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htip://palr-dlrect.uspto.aov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (ton-free).
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669